Exhibit 10.67

 

CONSOL ENERGY INC.

DIRECTORS DEFERRED COMPENSATION PLAN

 

Effective October 25, 1999

 

1



--------------------------------------------------------------------------------

CONSOL ENERGY INC.

DIRECTORS DEFERRED COMPENSATION PLAN

 

This CONSOL Energy Inc. Directors Deferred Compensation Plan (the “Plan”) is
adopted by CONSOL Energy Inc., a Delaware corporation, (the “Company”) for the
purpose of providing supplemental retirement benefits to members of the
Company’s board of directors as an inducement for continued service. The Plan is
not subject to any of the provisions of ERISA unless employee directors are
eligible to participate. Benefits due under the Plan constitute a mere promise
by the Company to pay benefits as the Plan provides. Accordingly, Participants
are general unsecured creditors of the Company with respect to their benefit,
and the Plan is unfunded for tax purposes.

 

ARTICLE I

PARTICIPATION

 

An Eligible Director may submit a Deferral Election to the Administrator within
30 days of the Eligible Director’s Initial Entry Date and before any succeeding
January 1 for any subsequent Plan Year.

 

ARTICLE II

DEFERRALS

 

2.1 Deferral Elections

 

(a) Annual Elections. By making a Deferral Election, a Participant agrees
irrevocably to reduce his or her Fee earned after the effective date of the
Deferral Election. A Deferral Election is effective on a calendar year basis,
and must be filed before the beginning of the calendar year to which it relates.
Except as provided in subsection (b), a Deferral Election may not be amended or
revoked for the remainder of the Plan Year for which it is effective. A Deferral
Election shall cause the Company to withhold payment of the Eligible Director’s
Fee, and to credit an amount equal to the amount withheld to that Eligible
Director’s Account.

 

(b) Cessation of Deferrals During the Plan Year. An Eligible Director may
terminate a Deferral Election during a Plan Year only upon the occurrence of an
Unforeseeable Emergency. To terminate a Deferral Election, an Eligible Director
must file an amended Deferral Election with the Administrator containing such
information as the Administrator may specify. The Administrator shall have the
sole duty and discretion to determine whether an Unforeseeable Emergency exists
with respect to the Eligible Director. An amended Deferral Election shall be
effective no earlier than the first day of the month next following the date the
amended Deferral Election is filed.

 

2.2 Reduction of Deferrals. An Eligible Director’s Deferral shall be reduced by
any amount necessary to satisfy all applicable employment and income tax
withholding obligations, and any garnishments or other amounts required to be
withheld by applicable law or court order.

 

2.3 Vesting. A Participant shall be 100% vested at all times in his or her
Account.

 

2



--------------------------------------------------------------------------------

ARTICLE III

CREDITS AND CHARGES TO ACCOUNTS

 

3.1 Account. An account shall be established and maintained for each
Participant, which shall be credited with such Participant’s Deferrals and
Earnings. The Participant’s Account shall be charged with distributions, income
taxes and any other amounts required to be withheld under Section 4.10.

 

3.2 Earnings. The Earnings to be credited to a Participant’s Account quarterly
shall be equal to the rate of interest published as the average of the Moody’s
Investor Services ten-year municipal bond rate for the thirteen weeks preceding
the last day of the quarter for which interest is calculated.

 

ARTICLE IV

DISTRIBUTIONS

 

4.1 No Withdrawals. Except as otherwise provided in this article, withdrawals
are not available from a Participant’s Account.

 

4.2 Timing of Distribution. A Participant’s Account shall be paid (or commence
to be paid) as soon as is administratively practicable after the occurrence of a
Termination.

 

4.3 Form of Distribution. A Participant’s Account shall be paid in the form
specified in his or her most recent Distribution Election filed with the
Administrator at least one (1) year before the Termination, except in the
circumstance where the Administrator, at the request of a Participant, accepts
and approves such a filing made within one (1) year before the Termination. Such
form must be either (i) a single sum payment or (ii) substantially equal annual
installments over a period not to exceed 15 years. If no form of distribution is
determinable, the Participant’s Account will be distributed as soon after
Termination as is administratively practicable in a single sum payment. Once a
Participant’s Account has commenced payment in the form of installments, the
Participant may elect to accelerate payment of the entire Account only as
provided in Section 4.7.

 

4.4 Amendment of Election. A Participant may amend or revoke a Distribution
Election by filing a written amendment or revocation at least one (1) year
before a Termination, except that the Administrator may, upon request by a
Participant, accept and approve such written amendment or revocation filed
within one (1) year of the Termination. Unless requested by the Participant and
accepted and approved by the Administrator, any purported amendment or
revocation filed within 1 year of the Termination shall be ineffective. A
Participant may amend or revoke his or her Distribution Election no more than
once annually.

 

4.5 Death Benefits. Should a Participant die before his or her Account has been
fully distributed, the Account shall be paid to the Participant’s Beneficiary in
accordance with the Participant’s Distribution Election.

 

4.6 Unforeseeable Emergency. Upon the written request of a Participant and a
determination by the Administrator that an Unforeseeable Emergency has occurred
with respect to the Participant, the Participant may withdraw from his or her
Account any amount that does

 

3



--------------------------------------------------------------------------------

not exceed the amount necessary to satisfy the Unforeseeable Emergency, or the
amount of the Account if less.

 

4.7 Early Withdrawal. Notwithstanding any other provision of this Plan, upon the
written request of a Participant and approval by the Administrator, a
Participant may withdraw 90% of the amount of his or her Account in the form of
a single sum. Upon such withdrawal, (i) the remaining 10% of the Account shall
be forfeited and (ii) the Participant shall not again be treated as an Eligible
Director for the current or any subsequent Plan Year.

 

4.8 Limitation on Distributions to Covered Employees. Notwithstanding any other
provision of this article, if a Participant is a “covered employee” as defined
in Code § 162(m)(3) at the time of any distribution, the maximum amount which
may be distributed from such a Participant’s Account in any Plan Year shall not
exceed $1,000,000, less the amount of compensation paid to the Participant by
the Company in such Plan Year which is not “performance-based” (as defined in
Code § 162(m)(4)(C)). Such amount shall be reasonably determined by the
Administrator at the time of the proposed distribution. Any amount not
distributed to a Participant in a Plan Year as a result of the limitation set
forth in this section shall be distributed in the next Plan Year, which may
again be subject to the limitation of this section.

 

4.9 Payments to Minors and Incompetents. If any person entitled to any payment
under this Plan is, in the judgment of the Administrator, incapable of giving
receipt for such payment because of minority, illness, infirmity or other
incapacity, the Administrator may pay the amount due such person to a duly
appointed legal representative, if there is one, or, if none, to the spouse,
children, dependents, or such other persons with whom the person entitled to
payment resides. Any such payment shall be a complete discharge of the liability
of the Company, its Affiliates, and the Plan with respect to such payment.

 

4.10 Tax Withholding. The Company shall deduct from any payment made under this
Plan an amount equal to all or part of the federal, state and local taxes
required by law to be withheld by the Company (including but not limited to any
amount that may be necessary to satisfy applicable income tax withholding and
employment tax obligations), all garnishments, and any other amounts required to
be withheld by applicable law or court order.

 

ARTICLE V

BENEFICIARY DESIGNATIONS

 

5.1 Designation of Beneficiary. Each Participant may designate in the form and
the manner specified by the Administrator a Beneficiary to receive or continue
receiving the payment or payments (if any) due under Article V and which remain
unpaid at the Participant’s death. The Beneficiary of a married Participant
shall be his or her spouse, unless the Participant designates a Beneficiary
other than the spouse and the spouse consents in writing to the designation in
the form and the manner prescribed by the Administrator. A Participant may
revoke such designation at any time and substitute therefor another Beneficiary.
A married Participant may revoke a prior Beneficiary designation only with the
consent of his or her spouse in the form and the manner prescribed by the
Administrator.

 

4



--------------------------------------------------------------------------------

5.2 Failure To Designate a Beneficiary. If upon the death of an unmarried
Participant a Beneficiary has not been validly designated, the Beneficiary shall
be the Participant’s estate.

 

ARTICLE VI

TRUST OBLIGATION TO PAY BENEFITS

 

6.1 Establishment of Trust. The Company may, in its discretion, make
contributions to a trust, to be invested and utilized to pay benefits under the
Plan. If a trust is created by the Company, the provisions of this Article shall
apply.

 

6.2 Deferrals Remitted to Trust. An amount equal to each Participant’s Deferrals
and Earnings, determined under Article III, may, in the discretion of the
Company, be transferred to the Trustee within thirty (30) days after the end of
the calendar quarter, to be held pursuant to the terms of the Trust Agreement.
The assets of any such trust shall be subject to the claims of the Company’s
creditors and shall be maintained pursuant to a separate trust document
conforming to the terms of the model trust described in Revenue Procedure 92-64.

 

6.3 Benefits Paid From Trust. Any payment required to be made under this Plan to
a Participant or Beneficiary shall be paid by the Trustee to the extent of the
assets held in the Trust by the Trustee, and by the Company to the extent the
assets in the Trust are insufficient to pay such amount.

 

6.4 Investment Discretion. The Company may direct the Trustee to invest each
Account in any investment that it deems appropriate, including common stock of
the Company. Each Account shall otherwise be subject to the investment
provisions of the Trust Agreement.

 

ARTICLE VII

ADMINISTRATION AND CLAIMS

 

7.1 Plan Administration. The Administrator shall have sole discretionary
responsibility for the operation, interpretation, and administration of the
Plan. Any action taken on any matter within the discretion of the Administrator
shall be final, conclusive, and binding on all parties. In order to discharge
its duties hereunder, the Administrator shall have the power and authority to
adopt, interpret, alter, amend or revoke rules necessary to administer the Plan,
to delegate its duties and to employ such outside professionals as may be
required for prudent administration of the Plan. The Administrator shall also
have the right within the scope of his authority (if a designee of the Company)
to enter into agreements on behalf of the Company necessary to administer the
Plan. Any Participant who is acting as Administrator shall not be entitled to
make decisions with respect to his own participant and entitlement to payment
under the Plan.

 

7.2 Claims Procedures

 

(a) Applicability. This section sets forth the exclusive procedures governing
benefits under the Plan. No legal action may be brought by any person claiming
entitlement to benefits until after the procedures set forth herein have been
exhausted.

 

5



--------------------------------------------------------------------------------

(b) General Rules. Within a reasonable time following a Termination, or the
approval of a request for withdrawal under Sections 4.6 or 4.7, the
Administrator shall send to the affected Participant (or Beneficiary, as the
case may be) a written notice setting forth the Participant’s Account balance
and the time and manner in which payment is to commence (as provided in the
Participant’s Distribution Election). The Trustee shall commence payment of the
Participant’s Account automatically in accordance with the Distribution
Election, subject to Article IV.

 

(c) Claim for Benefits. Any person claiming entitlement to benefits for which
the Administrator refuses to authorize payment shall file a written claim for
benefits with the Administrator at the offices of the Company. The claim must
set forth the basis for the claim and be signed by the claimant.

 

(d) Determination. Within 60 days of receiving a claim for benefits, the
Administrator shall make a determination on the claim, and notify the claimant
in writing of the determination. If the claim is approved, the Administrator
shall direct the Trustee to commence payment in accordance with the provisions
of Article IV. If the claim is denied, in whole or in part, the Administrator’s
notice to the claimant shall explain the specific reasons for the denial, refer
to the specific Plan provisions on which the denial is based, describe any
additional material or information necessary for the claimant to perfect the
claim (if possible), and explain the steps and time limit for requesting appeal
of the determination.

 

(e) Appeal of Determination. A claimant (or authorized representative) shall
have 60 days in which to file an appeal of the determination, measured from the
date the Administrator’s notice described in paragraph (d) is mailed. An appeal
must (i) be in writing, (ii) set forth each ground and supporting fact on which
the appeal is based and (iii) provide any other comments the claimant believes
pertinent and helpful to his appeal. When making an appeal, a claimant may
review the documents that were pertinent to the Administrator’s denial of his
claim. Any claimant who fails to file an appeal timely shall be estopped and
barred from any further challenge to the Administrator’s determination to deny
the claim.

 

(f) Review by Committee. Upon receipt of a written appeal, the Company shall
appoint a committee, composed of at least 2 individuals who did not participate
in the original denial of the claim, to conduct a full and fair review of the
appeal. The committee shall complete its review and decide the appeal within 60
days after the written appeal was received by the Company. In conducting its
review, the committee may, in its sole discretion, require the Company or the
claimant to submit such additional documents or other evidence as the committee
deems necessary or appropriate. The review committee’s decision shall be final
and binding on all persons with respect to the claimant’s appeal. If the appeal
is denied in whole or in part, the committee shall notify the claimant in
writing, setting forth the specific reasons for the denial and the specific plan
provisions on which the denial is based. The committee shall have the sole
discretion to interpret any provision of the Plan that is pertinent to the
outcome of the appeal.

 

7.3 Reimbursement of Costs. If any person institutes legal action to enforce any
of the provisions of the Plan, the prevailing party in such legal action shall
be reimbursed by the

 

6



--------------------------------------------------------------------------------

other party for the prevailing party’s costs, including, without limitation,
reasonable fees of attorneys, accountants and similar advisors, and expert
witnesses.

 

ARTICLE VIII

MISCELLANEOUS

 

8.1 Nontransferability. The right of a Participant or Beneficiary to benefits
under the Plan shall not be assigned, alienated, transferred, pledged or
encumbered. Neither the Company, its Affiliates, nor the Plan shall be liable
for or subject to the debts or liabilities of a Participant.

 

8.2 Binding Effect. The Plan shall be binding upon and inure to the benefit of
the Company, its successors and assigns, and the Participant and his or her
heirs, executors, administrators and legal representatives.

 

8.3 No Rights Implied. No Plan provision shall confer upon any Participant the
right to continue as a member of the Board or as an employee of the Company or
any Affiliate.

 

8.4 Applicable State Law. The Plan shall be construed in accordance with and
governed by the laws of the State of Pennsylvania.

 

8.5 Application of ERISA. The Employee Retirement Income Security Act of 1974,
as amended, (“ERISA”) shall apply to this Plan only if one or more Participants
(i) has in effect a Deferral Election while he or she is an employee of the
Company or (ii) has an Account some or all of which reflects Deferrals described
in clause (i).

 

8.6 Entire Agreement. The Plan constitutes the entire understanding and
agreement with respect to the subject matter contained herein, and there are no
agreements, understandings, restrictions, representations or warranties among
any Participant or Beneficiary and the Company other than those set forth or
provided for herein.

 

8.7 Amendment or Termination of Plan. The Company may amend or terminate the
Plan at any time; provided, however, that no such amendment or termination shall
be effective if it has the effect of eliminating or reducing a Participant’s
Account below the balance calculated under the Plan immediately before giving
effect to such amendment.

 

ARTICLE IX

DEFINITIONS

 

The following terms shall have the meanings set forth in this article, unless a
different meaning is plainly required by the context;

 

“Account” means the book entry account established and maintained for each
Participant under Section 3.1.

 

“Administrator” means a committee of two or more persons selected to serve by
the Board. If no such committee exists, then the Administrator means the Board.

 

7



--------------------------------------------------------------------------------

“Affiliate” means any parent corporation (within the meaning of Code § 424(e))
or subsidiary corporation (within the meaning of Code § 424(f)).

 

“Beneficiary” means an individual, trust or other entity entitled to receive
payment on account of a Participant’s death.

 

“Board” means the board of directors of CONSOL Energy Inc.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Company” means CONSOL Energy Inc.

 

“Deferral” means the amount or percentage to be withheld from an Eligible
Director’s Fee, pursuant to a Deferral Election.

 

“Deferral Election” means an Eligible Director’s election to defer all or a
portion of his or her Fee under the Plan on the form and in the manner
prescribed by the Administrator and as may be required under the Plan. No
Deferral Election shall be effective with respect to any Fee payable while the
Participant is not an Eligible Director.

 

“Distribution Election” means a Participant’s election to receive payment of his
or her Account. Such election shall specify the form of distribution allowable
under Section 4.3.

 

“Earnings” means the amount credited to a Participant’s Account each quarter
under Section 3.2.

 

“Effective Date” means October 25, 1999.

 

“Eligible Director” means a member of the Board, and who is selected by the
Administrator, in its sole discretion, as eligible to participant in the Plan
and notified of such in writing.

 

“Fee” means any fee, such as the annual retainer, meeting fees or other amounts
earned by the Eligible Director during the Plan Year for services performed as a
member of the Board, and that is paid in cash or property to the Eligible
Director, or would be paid but for a Deferral Election.

 

“Initial Entry Date” means the Effective Date or, if later, the first day of the
month following the date an individual is first designated as an Eligible
Director.

 

“Participant” means an individual for whom either (i) a Deferral Election is in
effect or (ii) an Account exists (including a Beneficiary when appropriate in
the context).

 

“Plan” means the CONSOL Energy Inc. Directors Deferred Compensation Plan as set
forth herein, as it may be amended from time to time.

 

“Plan Year” means each calendar year.

 

8



--------------------------------------------------------------------------------

“Termination” means the Participant is no longer a member of the Board and is
not an employee of the Company or any Affiliate.

 

“Trust” means the legal entity created by the Trust Agreement.

 

“Trust Agreement” means the trust instrument entered into between the Company
and a trustee, as it may be amended from time to time.

 

“Unforeseeable Emergency” means an unanticipated emergency, such as a sudden and
unexpected illness or accident of the Participant or a dependent of the
Participant or loss of the Participant’s property due to casualty, that is
caused by an event beyond the control of the Participant, and that results in
severe financial hardship that a withdrawal or cessation of a Deferral Election
would mitigate.

 

IN WITNESS WHEREOF, CONSOL Energy, Inc., has caused this Plan to be executed by
a duly authorized officer effective as of October 25, 1999.

 

CONSOL ENERGY INC.

By:   /S/    J. BRETT HARVEY        

 

9